Title: To James Madison from John Devereaux, 7 November 1816
From: Devereaux, John
To: Madison, James



Valued Sir
Washington 7th. Novbr. 1816

I beg leave to present you with two Peruvian Tiger Skins, which you’ll please to accept as a small token to record that gratitude which in common with our country, I shall never cease to owe you, and that high respect for virtues and merits, which I feel too Strongly to express by words.  With profound respect and esteem, I am Sir your most obdt. Servt.

J. Devereux

